ITEM 77O ADVANTAGE FUNDS, INC. - DREYFUS STRATEGIC VALUE FUND On August 3, 2010, Advantage Funds, Inc. - Dreyfus Strategic Value Fund (the “Fund”) purchased $2,262,160 of Metlife - Cusip # 59156R108 (the “Common Stock”). The Common Stock was purchased from Deutsche Bank Securities, a member of the underwriting syndicate offering the Common Stock, for $42.00 a share, including underwriting discounts and commissions of $1.08 a share. BNY Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BofA Merrill Lynch Credit Suisse Deutsche Bank Securities HSBC UBS Investment Bank Wells Fargo Securities Sanford C. Bernstein Macquarie Capital Sterne Agee BNP Paribas RBS Societe Generale Cowen and Company Daiwa Capital Markets Dowling & Partners Securities, LLC PNC Capital Markets LLC Scotia Capital UCI Capital Markets The Williams Capital Group, L.P. BNY Mellon Capital Markets, LLC COMMERZBANK Mitsubishi UFJ Securities Raymond James Santander Securities Loop Capital Markets Blaylock Robert Van, LLC Cabrera Capital Markets, LLC Guzman & Company Siebert Capital Markets Ramirex & Co., Inc. CastleOak Securities, LP MFR Securities, Inc. Toussaint Capital Partners, LLC Accompanying this statement are materials presented to the Board of Directors of Advantage Funds, Inc., which determined that the purchase had been effected in compliance with the Fund’s Rule 10f-3 Procedures at the Board meeting held on December 14,
